UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                Nos. 13-2242 & 14-3421
                                    _____________

                                   CARNELL GIBBS,
                                             Appellant

                                            v.

           GREG BARTKOWSKI; ATTORNEY GENERAL NEW JERSEY;
                         CHARLES WARREN
                            _____________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                           District Court No. 1-11-cv-01137
                    District Judge: The Honorable Noel L. Hillman
                                     _____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   April 10, 2015

         Before: RENDELL, HARDIMAN, and VANASKIE, Circuit Judges.
                             ___________

                                 JUDGMENT ORDER
                                    ___________

      Appellant Carnell Gibbs filed a petition for a writ of habeas corpus under 28

U.S.C. § 2254 in the United States District Court for the District of New Jersey on

February 9, 2011. In an order dated March 18, 2013, the District Court dismissed that

petition as time-barred under 28 U.S.C. § 2244(d)(1)(A). We granted a certificate of

appealability to address whether the limitations period on Gibbs’s petition should have

been tolled between January 9, 2008, when the New Jersey Superior Court, Appellate
Division, began considering the merits of Gibbs’s initially untimely appeal of the

dismissal of his state-court collateral-review application, and October 7, 2010, when the

New Jersey Supreme Court denied Gibbs’s petition for review. In a letter brief dated

February 19, 2015, Appellees conceded that the limitations period should have been

tolled during that period, and that as a result, Gibbs’s petition was not time-barred.

Accordingly, it is


       ORDERED and ADJUDGED that the judgment of the District Court entered

March 18, 2013, be and is hereby VACATED and the matter is REMANDED for further

proceedings.*


                                                         By the Court,

                                                         s/ Thomas I. Vanaskie
                                                         Circuit Judge

ATTEST:

s/Marcia M. Waldron
Clerk


Dated: April 17, 2015

CLW/JK/cc: All Counsel of Record




*
 The Third Circuit Court of Appeals gratefully acknowledges the Appellate Litigation
Clinic at Drexel University School of Law, Richard H. Frankel, Esq, and law students
Mina Khalil and Christopher Bailes for their representation of appellant Carnell Gibbs
before the Court.
                                              2